internal_revenue_service number release date index number ----------------------------------- -------------------------------- --------------------------- ------------------------------ company date mlps dear ---------------- department of the treasury washington dc person to contact --------------------- ------------- telephone number --------------------- refer reply to cc psi plr-143377-03 date date ---------------------------------- ----------------------- ------------------ ---------------------------------------- --------------------------------------------- --------------------------------------------- -------------------------------- this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of company requesting rulings under d and a of the internal_revenue_code company an s_corporation was taxed under subchapter_c before date company has accumulated_earnings_and_profits company is a diversified investment and manufacturing concern in addition to its printing real_estate and equipment_leasing businesses company holds a professionally managed portfolio of stocks and bonds as part of its investment strategy company has invested in publicly traded limited_partnerships the mlps the business activities of the mlps include the exploration for and the development mining production processing refining transporting and marketing of minerals and natural_resources plr-143377-03 company represents that the mlps meet the qualifying_income exception of ' c and thus are taxed as partnerships for federal tax purposes company also represents that the mlps are not electing large partnerships as defined by ' and thus the normal flowthrough provisions of subchapter_k apply to their partners except as provided in ' g ' a provides that a small_business_corporation may elect in accordance with the provisions of ' to be an s_corporation sec_1362 provides that an election under ' a terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in ' d c ' d c i provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1375 provides that a tax is imposed on the income of an s_corporation for any_tax year in which the corporation has accumulated_earnings_and_profits at the close of that year and gross_receipts more than percent of which are passive_investment_income sec_702 provides that in determining income_tax_liability each partner shall take into account separately his distributive_share of the partnership's items of income gain loss deduction and credit to the extent provided by regulations sec_1_702-1 provides that each partner must take into account separately his distributive_share of any partnership_item that would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately sec_702 provides that the character of any item_of_income gain loss deduction or credit included in a partner's_distributive_share under ' a through shall be determined as if the item were realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership plr-143377-03 except as provided in ' c ' a provides that a publicly_traded_partnership ptp shall be treated as a corporation for federal_income_tax purposes sec_7704 provides that the term ptp means any partnership if interests in that partnership are traded on an established_securities_market or are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that ' a shall not apply to a ptp for any_tax year if the partnership meets the gross_income requirements of ' c for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirement for any_tax year if at least percent of the partnership's gross_income for that year consists of qualifying_income sec_7704 provides that income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber is qualifying_income for purposes of this section mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under ' but is not a product described in ' b a or b revrul_71_455 1971_2_cb_318 deals with an s_corporation that operates a business in a joint_venture with another corporation in the tax_year at issue the total business_expenses exceeded gross_receipts the revenue_ruling holds that in applying the passive_investment_income limitations the s_corporation should include its distributive_share of the joint_venture s gross_receipts and not its share of the venture s loss in accordance with ' b the character of these gross_receipts were not converted into passive_investment_income upon their allocation to the s_corporation company s distributive shares of gross_receipts from the mlps if separately taken into account might affect its federal_income_tax liability under ' d the status of company as an s_corporation could depend upon the character of its distributive shares of gross_receipts from the mlps thus pursuant to ' a ii company must take into account separately its distributive shares of the gross_receipts from the mlps the character of these partnership receipts for company will be the same as the character of the partnership receipts for the mlps in accordance with ' b based solely on the facts and representations submitted by company we conclude thatb plr-143377-03 company s distributive shares of the gross_receipts of the mlps will be included in its gross_receipts for purposes of d and a company s distributive shares of the mlps gross_receipts attributable to the exploration for and the development mining production processing refining transporting and marketing of minerals and natural_resources will not constitute passive_investment_income as defined by ' d c except for the specific rulings above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company's eligibility to be an s_corporation further the passive_investment_income rules of ' are completely independent of the passive_activity rules of ' unless an exception under ' applies the rental_activity remains passive for purposes of ' in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to ' k this ruling may not be used or cited as precedent s sincerely jeanne sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for ' purposes cc-
